Citation Nr: 9904924	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  95-13 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel

INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  

The appeal arises from a rating decision dated in July 1994 
in which the Regional Office (RO) granted a 100 percent 
rating under the provisions of 38 C.F.R. § 4.29, effective 
from February through March 1994 and continued the 30 percent 
schedular evaluation already assigned for post-traumatic 
stress disorder, effective in April 1994.  The veteran 
subsequently perfected an appeal of the decision of the RO to 
not grant an evaluation in excess of 30 percent for the 
psychiatric disorder, effective after March 1994.  In June 
1996, the RO implemented the decision of a hearing officer to 
grant a 50 percent evaluation for post-traumatic stress 
disorder, effective in April 1994.  The Board of Veterans' 
Appeals (Board) remanded the case in June 1997.

The Board also notes that the veteran's representative has 
included the issue of entitlement to a total evaluation based 
on individual unemployability under the provisions of 
38 C.F.R. § 4.16(c) (1996) in the issue on appeal.  In light 
of the Board's decision in this case, any claim for a total 
disability rating based on individual unemployability or 
benefits under the provisions of 38 C.F.R. § 4.16(c) (1996) 
is moot.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran is demonstrably unable to retain employment 
due to post-traumatic stress disorder.



CONCLUSION OF LAW

The criteria for a 100 percent evaluation for post-traumatic 
stress disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's increased rating claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107, that 
is, the claim is plausible, meritorious on its own or capable 
of substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board further finds that the Department of 
Veterans Affairs (VA) has met its duty to assist in 
developing the facts pertinent to the veteran's claim. 38 
U.S.C.A. § 5107.

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In a rating decision dated in June 1991, the RO granted 
service connection for post-traumatic stress disorder and 
assigned a 10 percent evaluation for that disorder under the 
VA Schedule of Rating Disabilities, effective in April 1991.  
38 C.F.R. Part 4.

Since the current appeal began, the criteria for evaluating 
post-traumatic stress disorder has been changed.  Where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies. See Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  For the reasons discussed below, the Board finds 
that application of the regulations in effect when the 
veteran filed the current appeal result in the veteran 
receiving the benefits he is seeking.  Thus, consideration of 
the new regulations is not warranted.  

Under the former provisions of Diagnostic Code 9411, 38 
C.F.R. Part 4 (1996), a 50 percent evaluation is warranted 
for post-traumatic stress disorder where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and where, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment, a 70 percent 
evaluation is required.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; where there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  Johnson v. Brown, 7 Vet. App. 95 (1994).

In the report of a VA psychiatric examination performed in 
March 1996, the examiner related that results of the 
Minnesota Multiphasic Personality Inventory (MMPI) suggested 
exaggeration or distortion.  The veteran underwent another VA 
psychiatric examination in February 1988.  According to that 
examination report, the veteran was given the Minnesota 
Multiphasic Personality Inventory - 2 (MMPI-2) and the 
Mississippi Scale for Combat-Related Stress Disorders.  The 
examiner, in discussing the results of the tests, reported 
that the score on the MMPI-2 suggested that the veteran could 
have been faking for obvious outcome gains or that he could 
have been experiencing symptoms such as delusions, visual and 
auditory hallucinations, reduced speech, withdrawal, poor 
judgment and short attention span.  

The veteran underwent a private mental status examination in 
June 1996.  That examiner diagnosed post-traumatic stress 
disorder and related that the veteran experienced the typical 
post-traumatic stress disorder which drastically impaired his 
ability to relate on an even-keel routinely.  The examiner 
also reported that the veteran's intrusive thoughts and 
memories impaired his ability to maintain persistence of 
concentration and interpersonal relationships.  

The veteran also underwent a private psychological evaluation 
in June 1997.  That examiner reported:

[The veteran's] ability to perform the 
activities of daily living appear[s] to 
be intact.  His ability to attend, 
concentrate, and persist is significantly 
impaired, due to persistent anxiety as 
well as flashbacks.  Social functioning 
is clearly impaired as evidenced by 
repeated incarcerations for violent acts 
as well as current avoidance of social 
involvement.  His ability to sustain 
adequate adjustment in a worklike setting 
is significantly impaired, as evidenced 
by history of altercations in the 
worksetting.  

Thus, while psychological testing suggests the possibility 
that the veteran has been faking or exaggerating his post-
traumatic stress disorder symptoms, there is persuasive 
medical evidence which tends to show that the veteran's post-
traumatic stress disorder is productive of social and 
industrial impairment.  Also, according to the report of the 
February 1988 VA psychiatric examination, discussed above, 
the score on the Mississippi Scale was well within the mean 
score range and suggested the possibility of PTSD 
symptomatology.  Additionally, the February 1998 VA examiner 
reported:

Although there was some serious questions 
in testing related to the validity of the 
testing data, particularly in terms of 
the possibility of the veteran 
exaggerating or faking on the MMPI-2, the 
veteran is given all benefit of the doubt 
because of his chronic history and 
problems which could relate to his 
experiences in Vietnam.  That he suffered 
some real hardships there and spent 11 
months in a combat situation is clear.  
What is not clear is how personality 
factors affect the [post-traumatic stress 
disorder] diagnosis.  

The Board also notes that the veteran's DD Form 214 shows 
that he was awarded the Combat Infantryman Badge. 

The February 1998 VA examiner also reported that the 
veteran's primary problems appeared to be characterologic in 
nature; and the examiner felt that one cannot separate the 
symptoms related to all Axis I and Axis II diagnoses, which 
were post-traumatic stress disorder, cocaine abuse and 
borderline personality disorder.  However, the examiner 
related that, for the purpose of that examination, the GAF 
score of 55 was given for post-traumatic stress disorder.  
Additionally, the examiner reported that the veteran's 
current problem was not cocaine or substance abuse but that 
he was severely impaired both vocationally and socially due 
to symptoms related to post-traumatic stress disorder as well 
as personality factors.  

Thus, there is probative evidence that the veteran's symptoms 
of a personality disorder and his service-connected post-
traumatic stress disorder can not be separated for the 
purpose of evaluating the severity of his social and 
industrial impairment.  

With regard to the assignment of a GAF of 55 for post-
traumatic stress disorder, the Board notes that GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders, 32 (4th ed. 1994).  A GAF of 55 is 
defined as "moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) OR any 
moderate impairment in social, occupational, or school 
functioning (e.g., few friends, conflict with peers or co-
workers)."  Thus, the assignment of a GAF of 55 weighs 
against the veteran's claim for entitlement to an evaluation 
in excess of 50 percent.  See 38 C.F.R. § 4.7, Part 4, 
Diagnostic Code 9411 (1996); VA O.G.C. Prec. 9-93 (November 
9, 1993).  

However, there is also persuasive evidence which supports 
finding that the veteran experiences more than considerable 
social and industrial impairment.  The March 1996 VA examiner 
assigned a GAF of 50.  A GAF of 50 is defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  [Italics were added for 
emphasis.]  Additionally, VA hospital records show that the 
veteran was hospitalized in March 1994; and those records 
include a GAF of 40.  The report of a VA social and 
industrial survey conducted in February 1998 also includes a 
GAF of 40.  A GAF of 40 is defined as "some impairment of 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing school.)  [Italics were added for emphasis.]

Thus, the criteria for GAF's of 40 and 50 essentially include 
the veteran being unable to obtain or retain employment.  
Additionally, review of the record discloses that the veteran 
is receiving benefits from the Social Security 
Administration.  

In light of the evidence discussed above, the Board finds 
that the pertinent evidence currently of record is in 
equipoise as to whether there is a reasonable basis for 
concluding that the veteran is demonstrably unable to retain 
employment due to post-traumatic stress disorder.  
Additionally, it is felt that to further delay reaching a 
final decision on this appeal by remanding again in order to 
try to obtain additional evidence would not be in the best 
interests of the veteran.  Therefore, resolving doubt in the 
veteran's favor, the Board finds that the criteria for a 100 
percent evaluation for post-traumatic stress disorder are 
met.  38 U.S.C.A. § 5107(b); 38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996).   


ORDER

A 100 percent evaluation for post-traumatic stress disorder 
are met, subject to the provisions governing the award of 
monetary benefits.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

